Citation Nr: 0713436	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1992 to 
April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
reopened a previously-denied claim for service connection for 
a claimed right shoulder disorder and then denied the claim 
on the merits.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in October 
2005.  

The Board issued a decision in December 2005 that found new 
and material evidence had been received to reopen the 
previously-denied claim.  The Board's action remanded the 
case for further development of the merits of the underlying 
claim.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have suffered a right 
shoulder injury in connection with a fall in February 1994 
during military service or as the result of his regular 
duties therein.  

3.  The veteran is shown to have voiced complaints of right 
shoulder pain that date from 1997, over two years after 
service, when right shoulder impairment was first identified.  

4.  No competent evidence has been presented to support the 
veteran's assertions that his current right shoulder 
disability including a labral tear and subacromial bursitis 
is due to an injury or other event or incident of his period 
of active service.  



CONCLUSION OF LAW

The veteran does not have a current right shoulder disability 
including a right labral tear and subacromial bursitis that 
is due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

The issue on appeal began as a "downstream" issue of 
whether new and material evidence had been received to reopen 
a previously-denied claim.  Accordingly, the notification 
prior to the rating decision on appeal was directed toward 
"new and material evidence" to reopen a claim.  

However, in June 2001, in conjunction with the previous 
denial of entitlement to service connection for the claimed 
shoulder disorder, the RO sent the veteran a letter advising 
him that in order to establish entitlement to service 
connection, the evidence must show three things: (1) an 
injury in military service, or a disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability, and (3) a relationship between the current 
disability and an injury, disease, or event in service.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that the letter cited above, with a 
March 2004 letter issued prior to the rating decision on 
appeal, satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2001 letter advised the veteran of the newly-enacted 
VCAA and told him that VA would make reasonable efforts to 
help get evidence necessary to support his claim.  The March 
2004 letter advised the veteran that VA is responsible fort 
getting relevant records held by any Federal agency, and that 
VA would make reasonable efforts to help get records held by 
any non-Federal entity.

The March 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the March 2004 the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the issuance of the 
July 2004 rating decision, the September 2004 Statement of 
the Case (SOC), and the Supplemental SOCs (SSOCs) in February 
2005, March 2005, August 2005, February 2006, and March 2006.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the June 
2001 letter advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The SSOC in March 2006 advised the veteran of the fourth and 
fifth Dingess elements (degree of disability and effective 
date pertaining to the disability).  This suffices for 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA medical records have been associated with the 
claims file.  The RO has procured records from those non-VA 
medical providers that the veteran identified as having 
relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran was afforded a hearing before the Board in which 
he presented oral testimony in support of his claim.  

The veteran has also been afforded an appropriate VA medical 
examination in support of his claims.  The Board notes that 
the veteran has complained that the VA physician who examined 
him in January 2006 was lackadaisical and hurried the veteran 
out without conducting a proper examination; however, careful 
review of the report of that examination does not show any 
deficiency in the examination or the medical conclusions.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that he has a current right shoulder 
disorder (which he characterizes as arthritis) consequent to 
a fall when he became lightheaded and fell, hitting his 
shoulder against his wall locker in the process.  In addition 
to this trauma, he cites shoulder stress consequent to heavy 
lifting associated with his military duties.  

However, there is no indication in the veteran's service 
medical records (SMR) of an injury to the right shoulder 
during military service.  The SMR confirm that the veteran 
was treated in February 1994 after a fall, but there is no 
mention in the treatment report of attendant shoulder trauma 
or complaints.  The SMR give no indication of right shoulder 
trauma or right shoulder pain at any other time during his 
military service.  

The veteran has provided a "buddy statement" from 
individual who reported witnessing the veteran fall and hit a 
wall locker and the floor with his right shoulder while they 
were serving in Korea.  

An injury during service may be verified by medical or lay 
witness statements.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board, however, accepts the "buddy statement" only as 
some evidence that the event happened during service.  

In this case, the Board finds that the "buddy statement" 
does not assert or otherwise tend to show that the veteran 
reported having or exhibited objective symptoms or signs of a 
right shoulder disorder after his fall.  This is consistent 
with the information reported in the medical report dealing 
with the incident in February 1994.  

Similarly, as noted, there is no showing in the service 
medical records that the veteran was having right shoulder 
manifestations due to heavy lifting or other regular activity 
associated with his duties.  The veteran's own statements 
during service and thereafter call into question the 
credibility of his more recent assertions of having suffered 
right shoulder injury or disease while on active duty.  

Accordingly, the Board finds on review of the evidentiary 
record in its entirety that it is not established the veteran 
suffered an event, injury or disease, in service or earlier 
than 1997.  


The veteran had a VA medical examination performed in June 
1995, two months after his discharge from service in 
connection with his initial application for disability 
compensation.  Significantly, he identified no complaint of 
current right shoulder discomfort or findings of a current 
right shoulder disorder.  

The veteran had another VA medical examination in August 1997 
when he first complained of having right shoulder pain that 
was noted not to be associated with a specific episode of 
injury.  He reported at that time that he was working in 
light industry.  

The veteran reported that he got some "achiness" when he 
did certain overhead type work.  The examiner's impression 
was that of mild impingement syndrome of the right shoulder.  
Concurrent X-ray studies of the right shoulder were negative 
for abnormality.  

Even with equivocal evidence suggesting some form right 
shoulder involvement during the February 1994 event in 
service, service connection still requires competent evidence 
linking current disability to such a documented or an 
established injury in service.  Hickson, supra; Caluza, 
supra.  

A February 2000 letter from the veteran's private physician 
states that the veteran had been diagnosed with shoulder 
bursitis accompanied by secondary joint pain, for which he 
was administered trigger point injections.  

The veteran presented for VA outpatient treatment in August 
2000 complaining of joint pain in the knees and shoulders.  
The clinician's impression was that of arthritis.  

The veteran had a VA medical examination in March 2001 when 
he reported that injuring his right shoulder falling off a 
truck in 1993.  The examiner's impression again was that of 
internal impingement of the right shoulder.  Concurrent X-ray 
studies showed narrowing of the acrohumeral head distance, 
suggesting rotator cuff thinning or injury.  

The veteran had a clinical examination by a non-VA provider 
in June 2001 when he complained of chronic right shoulder 
pain and stiffness.  The clinician's impression was that of 
right shoulder bursitis.  

The veteran had a non-VA X-ray studies of the right shoulder 
in September 2001 that showed no abnormality.  

The veteran presented to the VA outpatient clinic in February 
2004 complaining of right shoulder pain and stiffness.  The 
clinician's impression was that of right shoulder pain and 
possible rotator cuff injury and degenerative joint disease 
(DJD).  

The veteran had VA X-ray and magnetic resonance imaging (MRI) 
evaluations in March 2004 consequent to his complaint of 
persistent right shoulder pain.  The X-ray study was normal.  
The MRI showed an impression of a small area of tendinosis, 
but no evidence of a tear or other abnormality of any tendons 
of the rotator cuff.  

The veteran had a VA medical examination in January 2006 when 
he complained of chronic right shoulder pain.  The examiner 
reviewed the claims file and the VA treatment record, and 
examined the veteran and noted clinical observations in 
detail.  The examiner stated that he could not render a 
diagnosis in regard to the veteran's shoulder condition.  

The veteran's only subjective claim was noted to be that of 
shoulder pain and ache, but the examiner found nothing on 
examination or in the diagnostics.  As the examiner was 
unable render a diagnosis, he was unable to offer an opinion 
regarding nexus.  

The veteran was examined in February 2006 by a non-VA 
physician.  The veteran complained that he had been treated 
by VA with no improvement in his pain and with several 
different diagnoses.  The physician noted that X-ray studies 
were normal; MRI showed no evidence of any abnormality other 
than a possible partial rotator cuff tear.  

The veteran had a non-VA MRI of the right shoulder in March 
2006 that showed no arthropathy in the joint and no 
tendinosis or tear in the rotator cuff.  There was an 
impression of a defect in the superior glenoid labrum 
consistent with a tear, and also a 5.0 cm. cyst.  No other 
abnormalities were recognized.  

A subsequent VA clinical note shows a clinical impression of 
right labral tear and subacromial bursitis.  

The veteran testified at the recent hearing that he was 
treated around 1996 or 1997 by a private doctor who gave him 
cortisone shots.  Reportedly, the doctor had since retired, 
and "we [had] no clue where his records went."  He added 
that, sifter service, he did some "corrections work" and 
then some warehouse work that he left after "re-
aggravating" his shoulder problem lifting tires.  

On review of the medical evidence, the Board notes that the 
nature of the veteran's claimed right shoulder disorder is 
not clear.  Over the course of the years beginning in August 
1997, the clinical impressions have included those of 
impingement syndrome, arthritis/DJD, bursitis, possible 
rotator cuff injury, and tendinosis/tendonitis.  The most 
recent testing reported findings of a right labral tear and 
subacromial bursitis.  

Even allowing that the veteran has current right shoulder 
disability, a veteran seeking disability benefits must 
establish not only the existence of current disability, but 
also an etiological connection between some event or incident 
in military service and the demonstrated disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, the Board finds no medical evidence of such a 
nexus between the claimed right shoulder disorder and any 
injury or other event or incident of his military service.  

The veteran contends that he has been told by various 
physicians that he has arthritis due to the reported trauma 
during military service, but hearsay medical evidence does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77 (1995)).  

The veteran has testified before the Board that his claimed 
right shoulder disorder is due to a fall in Korea in 1994.  
As a medical layperson, the veteran is competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As there is no medical evidence of a relationship between any 
current right shoulder disability and a disease or injury of 
the veteran's military service, the Board finds that service 
connection for a right shoulder disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  





ORDER

Service connection for a claimed right shoulder disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


